May 6, 2009 Protokinetix, Inc. 2225 Folkstone Way West Vancouver, British Columbia V7S 2Y6 United States Securities and Exchange Commission treet NE Washington, D.C. 20549-7010 Attention: Tabatha Akins, Staff Accountant Re: Protokinetix, Inc.; Item 4.01 Form 8-K; filed April 20, 2009; file number 000.32917 Dear Ms. Akins: Please be informed that we have received and reviewed your letter dated April 23, 2009, regarding the above-referenced matter.The purpose of this letter is to respond, in writing, to the comments specified in that letter.The numbers of the following paragraphs are intended to, and shall, correspond with those similarly numbered paragraphs in your letter dated April 23, 2009.Please be informed that we have prepared and filed with the Securities and Exchange Commission a revised Current Report on Form 8-K/A (the “Amended Report”).Specifically, please be informed as follows: 1.We are aware that the filing delinquency of that Form 8-K may impact our eligibility requirements for filing Form S-3. 2.Please note, that we have included in the Amended Report to provide a description of the nature of the conclusion of Peterson Sullivan LLP regarding our uncertainty to continue as a going concern. 3.Please note, in the Amended Report, we have specified that during the two most recent fiscal years ended December 31, 2008 and 2007, and in the subsequent interim period through March 31, 2009 (the date of dismissal of our former accountant), there were no disagreements with Peterson Sullivan LLP regarding any matter of accounting principles or processes, financial statement disclosure, or auditing scope or procedure, which disagreements, if not resolved to the satisfaction of Peterson Sullivan LLP, would have caused it to make reference to the subject matter of the disagreements in connection with its report. United States Securities and Exchange Commission
